           Case 1:20-cv-02224-TNM Document 17 Filed 03/31/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



    ROLAND PROCTOR,

                         Petitioner,

                         v.                           Case No. 20-cv-02224 (TNM)

    PATRICIA CUSHWA, et al.,

                         Respondents.

                                  MEMORANDUM OPINION

         Roland Proctor, proceeding pro se, petitioned for a writ of habeas corpus under 28 U.S.C.

§ 2241. See Pet. for Writ of Habeas Corpus (“Pet.”) at 1, ECF No. 1. 1 The Court issued an order

to show cause, see Order (Dec. 9, 2020), ECF No. 8, and the Government opposed the petition,

see U.S. Opp’n to Def.’s Pet. (“U.S. Opp’n”), ECF No. 14. 2 The Court provided a deadline for

Proctor to respond and warned him that if he did not, “the Court will issue its ruling without the

benefit of [his] position.” Order (Jan. 11, 2021), ECF No. 15. Proctor did not respond. For the

reasons discussed below, the Court will deny Proctor’s petition. 3




1
    All page citations refer to the page numbers that the CM/ECF system generates.
2
  The Warden of the D.C. Department of Corrections also responded to Proctor’s petition. See
Resp’t Lennard Johnson Statement to Show Cause, ECF No. 12. But as that response correctly
points out, Proctor’s petition centered on U.S. Parole Commission hearings and did not allege
any wrongdoing on the Warden’s part. Id. at 1. The Court’s decision thus focuses on the
Government’s response.
3
  The Court has jurisdiction under the federal question statute. 28 U.S.C. § 1331. Although
Proctor has since been moved, he was incarcerated at the D.C. Jail when he filed his petition.
U.S. Opp’n at 2 n.1. The Court thus retains jurisdiction. See Chatman-Bey v. Thornburgh, 864
F.2d 804, 806 n.1 (D.C. Cir. 1988) (en banc) (explaining that despite the prisoner’s subsequent
         Case 1:20-cv-02224-TNM Document 17 Filed 03/31/21 Page 2 of 4




       The U.S. Parole Commission (“USPC”) charged Proctor with violations of two

conditions of his parole: failure to submit to drug testing and failure to report to his supervision

officer as directed. See D.C. Probable Cause Hr’g Digest at 2, ECF No. 14-1. It issued a warrant

for Proctor’s arrest, and he was taken into custody. Pet. Exs. at 4, ECF No. 1-1 (U.S. Marshal’s

Return to USPC).

       By the time USPC conducted Proctor’s probable cause hearing, a third charge had arisen:

a law violation relating to Proctor’s second-degree murder conviction in Maryland for the

murder of his father. See U.S. Opp’n at 2; D.C. Probable Cause Hr’g Digest at 3. The hearing

examiner found no probable cause on the first two charges. See D.C. Probable Cause Hr’g

Digest at 2–3. But Proctor nonetheless remained in custody pending a revocation hearing

because probable cause was found on the far more serious law violation. 4 Id. at 3.

       USPC conducted Proctor’s parole revocation hearing, where counsel represented him.

See U.S. Opp’n at 2; Revocation Hr’g Summ. at 1, ECF No. 14-2. At the hearing, Proctor

admitted his murder conviction. Revocation Hr’g Summ. at 2. The hearing examiner

recommend revocation of Proctor’s parole based on the Maryland conviction and that Proctor

remain in custody until the expiration of his Superior Court sentences. Id. at 4. The Government

represents that USPC adopted the hearing examiner’s recommendation and revoked Proctor’s




transfer, “habeas jurisdiction as a general matter continues to be in the district where the prisoner
was incarcerated at the time the habeas petition was filed”).
4
  USPC need not have conducted a probable cause hearing on the law violation because the
murder conviction itself established probable cause. See 28 C.F.R. § 2.101(h) (“Conviction of
any crime committed subsequent to release by a parolee shall constitute probable cause for the
purposes of this section, and no probable cause hearing shall be conducted unless a hearing is
needed to consider additional violation charges that may be determinative of the Commission's
decision whether to revoke parole.”).
                                                  2
          Case 1:20-cv-02224-TNM Document 17 Filed 03/31/21 Page 3 of 4




parole. See U.S. Opp’n at 3. When the Government responded to the Court’s show cause order,

USPC had not yet issued its written decision. See id. & n.3.

       When Proctor filed his habeas petition, he had been detained at D.C.’s Correctional

Treatment Facility since execution of the arrest warrant. See Pet. at 1, 6. He challenges his

detention because USPC “found no probable cause” on the two administrative violations—

failure to submit to drug testing and failure to report to his supervision officer as directed. Id. at

2; see also id. at 6 (alleging that he “was found ‘not guilty’ of all alleged technical administrative

violations”). Proctor argues that he should have been released from custody once the hearing

examiner found no probable cause on the administrative violations. Id. at 6.

       The Court may issue a writ of habeas corpus on a showing that a petitioner “is in custody

in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

Proctor has not made this showing. He proceeds as if there were no third violation—the law

violation stemming from his conviction for second-degree murder. See D.C. Probable Cause

Hr’g Digest at 3. USPC has since revoked Proctor’s parole based on this conviction. See

Revocation Hr’g Summ. at 4; U.S. Opp’n at 3. The Government has thus shown a valid reason

for Proctor’s continued detention. 5




5
  Proctor’s petition also notes that “the warrant that [he] was arrested on in May of 2020 . . . had
been previously lifted on February 6, 2020.” Pet. at 7. An attachment to Proctor’s petition
appears to be a warrant application, which has handwritten notations stating, “Warrant Lifted
02/06/2020” and “found Not Guilty on both charges.” Pet. Exs. at 2. It is not clear to the Court
who wrote these statements. But the Court is satisfied with the Government’s explanation of
when and why Proctor was detained.
                                                   3
          Case 1:20-cv-02224-TNM Document 17 Filed 03/31/21 Page 4 of 4




         Because he is lawfully in custody, Proctor’s petition will be denied. A separate Order

will issue.

                                                                          2021.03.31
                                                                          13:12:44 -04'00'
Dated: March 31, 2021                               TREVOR N. McFADDEN, U.S.D.J.




                                                4
